Citation Nr: 0127802	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 had the veteran brought 
a claim more than 10 years prior to his death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



DECISION TO VACATE

The veteran served on active duty from December 1941 to 
November 1945.

The Board of Veterans' Appeals (Board) issued a decision on 
August 21, 2001, which included adjudication of the issue of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 had the veteran brought 
a claim more than 10 years prior to his death.

Shortly before the issuance of the August 21, 2001, Board 
decision, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued its opinion in National 
Organization of Veterans' Advocates, Increase. v. Secretary 
of Veterans Affairs, Nos. 00-7095, 00-7096, and 00-7098 (Fed. 
Cir. Aug. 16, 2001.)  In reviewing a challenge to the 
validity of 38 C.F.R. § 3.22, the Federal Circuit identified 
a conflict between 38 C.F.R. §  3.22 and 38 C.F.R. § 20.1106 
and remanded the matter for the Department of Veterans 
Affairs (VA) to engage in expedited rulemaking.  The Federal 
Circuit also directed VA to stay all proceedings involving 
claims for dependency and indemnity compensation benefits 
under 38 U.S.C. § 1318, where the outcome is dependent on 
section 3.22 pending the outcome of the expedited rulemaking.  

Following the Federal Circuit's determination, the Chairman 
of the Board issued a memorandum, which provided for a 
temporary stay on processing appeals relating to entitlement 
to dependency and indemnity compensation under 38 U.S.C. 
§ 1318 where the decision would require a hypothetical 
determination of eligibility.  Chairman's Memorandum, No. 01-
01-17 (Aug. 23, 2001).

As a result of the Federal Circuit's determination and the 
Chairman's Memorandum, the Board must vacate the August 21, 
2001, decision only as to the issue of entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 had the veteran brought a claim more than 
10 years prior to his death, as such issue required a 
hypothetical determination of eligibility.

Accordingly, the August 21, 2001, decision as to the issue of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 had the veteran brought 
a claim more than 10 years prior to his death is vacated 
pursuant to 38 C.F.R. § 20.904 (2001).



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


